Electronically Filed
                                                        Supreme Court
                                                        SCPW-11-0000796
                                                        19-JAN-2012
                                                        12:35 PM



                       NO. SCPW-11-0000796


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                BARBARA E. SHERRILL, Petitioner,


                                  vs.


      THE HONORABLE DERRICK H.M. CHAN, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                       ORIGINAL PROCEEDING

                        (P. No. 10-1-0254)


                               ORDER

    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

   and Circuit Judge Browning, in place of Acoba, J., recused)


          Upon consideration of petitioner Barbara E. Sherrill's

petition for a writ of mandamus and the papers in support, it

appears that petitioner fails to demonstrate a clear and

disputable right to relief and petitioner has appealed the

respondent judge's September 21, 2011 judgment to the

intermediate court of appeals.     Therefore, petitioner is not

entitled to mandamus relief.     See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or


obtain the requested action.).    Accordingly,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, January 19, 2012.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna 


                                 /s/ R. Mark Browning





                                   2